Exhibit SHARE PURCHASE AGREEMENT This Share Purchase Agreement (the “Agreement”), dated as of January 1, 2009, is by and among International Packaging and Logistics Group Inc.), a corporation organized under the laws of Nevada with principle executive offices located at 7700 Irvine Center Dr., Suite 870, Irvine, California 92618 (“IPL” or the “Buyer”), and EZ Link Corp., a company organized under the laws of Taiwan, Republic of China with principle offices located at 2F., No.245, Sec. 2, Bade Rd., Zhongshan District, Taipei City 104, Taiwan, Republic of China (“EZ Link” or the “Company”), and the persons and/or entities listed on Exhibit A hereto who are the holders in the aggregate of all of the issued and outstanding capital shares of the Company (referred to collectively as the “Seller”) (Buyer, Company, and Seller may be referred to collectively as the “Parties”). RECITALS A.The capital stock of the Company consists of 1,350,000 authorized shares of Common Stock, NT$10 par value (the “Company Shares”), of which 1,350,000 shares are currently issued and outstanding and held by Seller (“Shares”). B.Upon the terms and conditions set forth below, Seller desires to assign fifty-one percent (51%) of the Company Shares, or 688,500 Company Shares in the aggregate, to Buyer, such that, following such transaction, the Company will be a majority owned subsidiary of Buyer. C.The parties agree that 51% ownership of the issued and outstanding shares of the Company has a present estimated market value of approximately US$1,600,000 (the “Purchase Price”). D.The parties intend that this transaction qualify as a tax-free stock for stock Reorganization within the meaning of section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. NOW, THEREFORE, in consideration of the mutual covenants, agreements, representations and warranties contained in this Agreement, the Parties hereto agree as follows: ARTICLE 1 SALE AND PURCHASE OF THE SHARES 1.1Sale of Shares.
